 

‘Case 7:20-mj-01895 Document 1 Filed on 09/18/20 in TXSD Page 1 of 4

AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

 

United States District Court
Southern District
UNITED STATES DISTRICT COURT om FILED
- for the SEP 18 2020
Southern District of Texas en
United States of America ) David J. Bradley, Clerk
. ©: )
GILBERTO MOLINA (1944 - USC) )  CaseNo. A4-ZO-JSFS-M
ALFREDO GONZALEZ (1947 - USC) )
ALVARO RODRIGUEZ (1967 - MXC) )
)
)
Defendant(s)
SEALED CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief. -
On or about the date(s) of August 26, 2020 in the county of __ Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

18 U.S.C. § 1201(c) - Conspiracy to commit kidnapping

This criminal complaint is based on these facts:

_See Attachment "A"

& Continued on the attached sheet.

Approved on September 18, 2020 by AUSA Kristina Pekkala .
/s/ Kyle O'Neal

 

Complainant's signature

Sworn to and executed by reliable electronic means, sworn to Kyle O'Neal, Special Agent, FBI

 

Printed name and title and attested to by telephone per Fed. R. Cr. Printed name and title
P. 4.1, and probable cause found on:

Date: 09/18/2020 9:40 p.m. fice Ss OC

Judge's signature

 

City and state: McAllen, Texas Honorable Peter Ormsby
Printed name and title
 

 

Case 7:20-mj-01895 Document 1 Filed on 09/18/20 in TXSD Page 2 of 4

|
if

Attachment “A”

Affidavit in Support of Complaint
I, Kyle O’Neal, being first duly sworn, state as follows:

1. On August 26, 2020, investigators with the FBI met with a Confidential Informant
(“CI”) who told Agents that the CI had been asked to help with a plot to kidnap and kill J.V. The
CI explained that GILBERTO MOLINA (hereafter referred to as MOLINA) and ALFREDO
GONZALEZ (hereafter referred to as GONZALEZ) wanted to kidnap J.V. so that they, and others,
could seize control of a marble quarry that J.V. owned in Mexico. The CI told Agents that
MOLINA and GONZALEZ wanted the CI to lure J.V. to Mexico. Once in Mexico, MOLINA and
GONZALEZ explained that unnamed co-conspirators would confine and kidnap J.V., and that the
unnamed conspirators would force J.V. to sign over rights to his marble quarry. MOLINA and
GONZALEZ explained that J.V. would be killed after the steps required to transfer ownership of
the quarry were complete.

2. On September 8, 2020, MOLINA called the CI and asked the CI to come to
MOLINA’s house so they could meet. The CI travelled to MOLINA’s residence in Mission, Texas
and recorded the subsequent conversation. The Cl asked MOLINA if he was still interested in the
plan to kidnap J.V. that they had previously.discussed. As a ruse, the CI told MOLINA that he had
recently become aware that J.V. was in Mexico working at a ranch owned by one of the CI’s
friends and that J.V. would be there for a period of several weeks. MOLINA agreed to use this
opportunity to proceed with the kidnapping. MOLINA explained it would be easier to carry out
the plan to kidnap J.V. in Mexico, rather than in the United States. MOLINA said that he had a
contact who could go down to Mexico and take care of J.V. at any time. MOLINA also stated that
he already had a contact in Mexico that would handle all the paperwork to complete the legal
transfer of the quarry to MOLINA and the other conspirators. MOLINA and the CI discussed the
possibility of having J.V. being confined and held against his will at the ranch in Mexico that
MOLINA believed J.V. to be present at, until both the legal transfer of the quarry was complete
and until MOLINA’s contact could get to J.V. to take care of him.

3. The CI asked MOLINA how the CI’s friend at the ranch where J.V. was working
would be paid if they were to agree to hold J.V. against his will, and kidnap him. MOLINA stated
that he knew of an individual who had experience running quarries. Once the quarry had been

transferred to their control, MOLINA explained that this individual with quarry experience would
Case 7:20-mj-01895 Document 1 Filed on 09/18/20 in TXSD Page 3 of 4

handle all operations of the marble quarry in exchange for an 80% cut of the quarry’s income.
MOLINA explained further that the remaining 20% of the income would be used to pay MOLINA,
CHINO, MOLINA’s contact who would prepare the legal documents to transfer the marble quarry,
the CI, the CI’s friend with the ranch in Mexico, and MOLINA’s contact who would ultimately
kill J.V.

4, At the end of the conversation, the CI and MOLINA discussed the fact that J.V.
would need to be killed after signing over his property. MOLINA stated that that was what
MOLINA’s friend was for. | .

5. On September 10, 2020, MOLINA called the CI. The CI met with MOLINA,
GONZALEZ, and ALVARO RODRIGUEZ (hereafter referred to as RODRIGUEZ) at .
MOLINA’s residence. This meeting was recorded. GONZALEZ and MOLINA provided the CI
information on the location of J.V.’s quarry. RODRIGUEZ advised he was working with his
contacts in Mexico to help with preparing the paperwork. GONZALEZ stated that once the
paperwork was ready, MOLINA’s friend would pick up J.V. from the ranch and get rid of him and
that if MOLINA’s friend had to pick up J.V. in the United States, it would cost more money.
During the meeting, the parties told the CI that the group would pay the CI’s friend in Mexico with
the ranch to kidnap and confine J.V. against his will. |

6. During that same meeting on September 10, 2020, RODRIGUEZ stated that he was

_working on getting the exact location of J.V.’s quarry and that his contact in Mexico had access to
look up property information. During the meeting, RODRIGUEZ discussed details about J.V.’s
quarry with an unnamed co-conspirator over the telephone. RODRIGUEZ told the group that he
needed J.V.’s full name to provide to a lawyer in Mexico.’ RODRIGUEZ advised the group that
they needed to be careful about how they communicate because RODRIGUEZ did not want to go
to prison.

7. . OnSeptember 16, 2020, MOLINA picked up GONZALEZ and drove GONZALEZ
to MOLINA’s house so that MOLINA, GONZALEZ, and the CI could meet to further discuss the
details of the kidnapping plot. The CI told MOLINA and GONZALEZ that he needed $1,000 to
pay his friend in Mexico to hold J.V. at the ranch. MOLINA told the CI that he would provide the
money the following day.

8. On September 17, 2020, the CI met with MOLINA at MOLINA’s residence.
MOLINA provided $1,000 cash to the CI for the purpose of paying his contacts in Mexico to
detain J.V. at the ranch.
 

 

 

Case 7:20-mj-01895 Document 1 Filed on 09/18/20 in TXSD Page 4 of 4

9. Based on the affiant’s training and experience, the affiant does know that a cellular
phone is a means, facility, and instrumentality of interstate commerce. Additionally, the affiant
knows through the course of the investigation, that the marble quarry that the conspirators, both
named and unnamed, are seeking to acquire through kidnapping J.V., operates in foreign
commerce.

10. Based on the aforementioned factual information, your Affiant respectfully submits
that MOLINA, GONZALEZ, and RODRIGUEZ did commit a violation of Title 18, United States
Code Section 1201 (c), in that they conspired to Kidnap J.V. using a means, facility, and

instrumentality of interstate commerce.

__/s/ Kyle O’Neal

Kyle O’Neal

Special Agent

Federal Bureau of Investigation

Sworn to and subscribed before me this! I8tlgay of September, 2020.

fete Oomeob,

Honorable Peter Ormsby
United States Magistrate Judge
